Citation Nr: 1009970	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-22 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for loss of use of the 
right hand, claimed as secondary to service-connected 
residuals of a right little finger laceration.  

2.  Entitlement to service connection for a headache 
disorder.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The Veteran served on active duty from September 1998 to July 
2002.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 decision rendered by the Lincoln, 
Nebraska Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO decided the issues as 
listed on the title page above, as well as a claim for 
service connection for arthritis of the right hand.  In his 
notice of disagreement, the Veteran limited his appeal as to 
the denial of service connection for loss of use of the right 
hand and the claim for a headache disorder.  

FINDINGS OF FACT

1.  While the Veteran's right little finger disability 
results in limited motion, it does not result in limitation 
of motion of other digits of the hand or wrist; nor does it 
result in decreased grip strength or loss of use of the right 
hand.  

2.  The Veteran's service-connected residuals of a right 
little finger laceration do not cause or aggravate any right 
hand disability.  

3.  A headache disorder was not shown in service, nor is 
there probative evidence of any current headache disability 
that may be attributable to such service.  


CONCLUSIONS OF LAW

1.  In the absence of probative evidence of a current right 
hand disability, the criteria for service connection have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  

2.  In the absence of probative evidence of a headache 
disability, the criteria for service connection have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (the Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

In a December 2007 letter, VA satisfied these criteria.  In 
the letter, the RO advised the Veteran of the basic criteria 
for service connection and explained VA's duties to assist 
him in obtaining evidence relevant to the claim.  The 
December 2007 letter advised the Veteran of the criteria for 
secondary service connection, e.g., what the evidence must 
show to establish that the current headache disorder was 
incurred as a result of active duty service and that a right 
hand disability was caused by or aggravated by a service-
connected disability.  

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication:  (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 
U.S.C. § 5103(a) (2002).  Compliance with the first Pelegrini 
II element requires notice of these five elements in initial 
ratings cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 
(2006).  Prior to initial adjudication of the Veteran's 
claim, the letter dated in December 2007 satisfied the duty 
to notify provisions regarding service connection claims.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  

Finally, the Veteran has not alleged that he received 
inadequate VCAA notice.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding as to 
the notice requirements for downstream earlier effective date 
claims following the grant of service connection: "that 
where a claim has been substantiated after the enactment of 
the VCAA, the Veteran bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the file.  In addition, the RO has obtained relevant VA 
outpatient treatment records.  The Veteran has not referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2009).  The Veteran was 
provided a VA examination in February 2008 for his claim 
alleging service connection for a right hand disability.  

The report of the February 2008 VA examination reflect that 
the examiner reviewed the Veteran's claims file, past medical 
records and past medical history, recorded his current 
complaints, conducted an appropriate examination and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that the examination is adequate for decision-
making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  38 C.F.R. § 4.2 (2009).  

The Board notes that no examination was provided to address 
the claim for service connection for a headache disability.  
The Board finds, however, that a VA examination was not 
required.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration.  These four factors 
are: (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim. 38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

In this case, there is no medical evidence of record showing 
that the veteran had a diagnosis of any headache disability 
or symptoms of a headache disability in service or that the 
claimed disorder may be related to any event in service.  

The United States Court of Appeals for Veterans Claims  
(Court), in Charles v. Principi, 16 Vet. App. 370 (2002), 
held that Board erred in failing to obtain medical nexus  
opinion in that case inasmuch as there was (1) a diagnosis of 
a current disability, (2) lay evidence that the veteran had 
experienced pertinent symptoms in service and that he had  
experienced such symptoms ever since service.  The Court 
concluded that, "because there is of record lay evidence of 
in-service tinnitus and of tinnitus ever since service and 
medical evidence of a current diagnosis, such evidence 
suffices to 'indicate [] that [the appellant's] disability... 
may be associated with [his) active ... service.'"  In the 
current case, there is no lay evidence of pertinent in-
service symptoms or continuity of post-service symptoms.  

In the case before the Board, the Veteran has not provided 
any material and relevant facts as to any disability observed 
during service or within any applicable presumptive period.  
Nor has he made any specific assertion as to continuity of 
symptoms from his time in service.  He has not made any 
assertion as to a relationship between a headache disorder 
and any event of his military service.  Finally, he has not 
identified any relevant medical records that may show 
treatment for a headache disorder.  

Inasmuch as the evidence of record does not contain any 
evidence to indicate that the Veteran has a disability that 
may be associated with his military service, the duty to 
obtain a medical examination is not triggered in this case.  
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's 
statutory duty to assist is not a license for a "fishing 
expedition").  Consequently, the Board finds that VA did not 
have a duty to assist that was unmet. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield, supra.

II.  Legal Criteria for Service Connection Claims

The laws pertinent to the claims for service connection are 
as follows:  

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2008), 
entitlement to service connection may be established by two 
other means-chronicity and continuity of symptomatology.  
Chronicity is established if the appellant can demonstrate 
(1) the existence of a chronic disease in service and (2) 
present manifestations of the same disease.  Groves v. Peake, 
524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of 
symptomatology may be established if the appellant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  Kent v. Nicholson, 20 Vet. 
App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  See also 38 C.F.R. § 3.303(b).  

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury. See 38 
C.F.R. § 3.310(a) (2008).  Secondary service connection may 
also be established for a disorder which is aggravated by a 
service-connected disability; compensation may be provided 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  71 FR 52744 (Sept. 7, 2006) (codified at 38 
C.F.R. § 3.310(c)); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Allen, supra.

A.  Right Hand Disability 

In March 2002, prior to leaving active duty service, the 
appellant filed a claim seeking service connection for 
residuals of a right little finger laceration.  His service 
treatment records revealed that he injured his right little 
finger while cutting a lemon.  A VA contract examination in 
April 2002 revealed contracture of the right fifth little 
finger involving limited range of motion of the 
interphalangeal joint and frozen at 10 degrees in the distal 
interphalangeal joint.  

Range of motion testing of the wrist, thumb, and other finger 
joints were all within normal limits.  

In an August 2002 decision, the RO granted entitlement to 
service connection for residuals of a right little finger 
laceration.  A 10 percent disability evaluation was assigned.  

In December 2007, the Veteran filed a claim, in pertinent 
part, seeking service connection for loss of use of the right 
hand, secondary to service-connected right little finger 
disability.  

In a December 2007 letter, the Veteran was advised to 
identify relevant evidence showing a current loss of use of 
the right hand, and evidence linking the loss of use to his 
service-connected right little finger disability.  In 
response, the Veteran identified service treatment records.  
No current treatment records were identified.  

The RO determined that the Veteran was seen by the VA medical 
facility in Grand Island in October 2003 to establish access 
to the VA system.  At that time he complained that his right 
little finger had no flexion in the distal interphalangeal 
joint.  The physical examination revealed the old lacerated 
flexor tendon of the right fifth finger.  There were no 
findings of any right hand disability.  

The RO scheduled the Veteran for a VA examination in February 
2008.  Prior to the examination, the physician reviewed the 
Veteran's claims file and any pertinent medical records.  The 
Veteran described work as a mail carrier, and indicated that 
he often bumps or catches his finger on the mail, resulting 
in discomfort.  He also reported that repetitive lifting or 
gripping activities resulted in increased pain in the right 
little finger extending into the hand and right forearm.  On 
physical examination, the Veteran was unable to demonstrate 
any flexion in the distal interphalangeal joint of the right 
little finger.  He had no loss of sensation in the other 
fingers or hand.  He had no loss of function to any other 
finger or any other joint of the hand.  He was capable of 
demonstrating full range of motion across the right 
metacarpophalangeal joint.  He had good grip strength with 
the hand, even though the right little finger contributed 
less to gripping and lifting.  

An x-ray examination revealed no evidence of arthritic 
changes to the hand.  

In addressing the DeLuca factors, the examiner noted that 
there was mild increase in pain to the right little finger 
without additional weakness, excess fatigability, 
incoordination, lack of endurance, or additional loss in 
range-of-motion with repetitive use.  The examiner was unable 
to express an opinion on the effect of the disability with 
repetitive use upon a flare-up.  

The examiner opined that the right little finger did not 
result in complete loss of use of the right hand.  Rather, he 
stated that the Veteran was able to grip, lift, carry, and 
complete activities of daily living and occupational duties. 

Upon review of the evidence of record, the Board finds that 
the criteria for service connection for a disability 
manifested by loss of use of the right hand have not been 
met.  First, the Board has reviewed the Veteran's service 
treatment records and can find no evidence of complaints or 
findings of a right hand disability in service.  While the 
injury to the right little finger is well-documented, there 
was no evidence suggesting an injury to the right hand.  As 
such, service connection on a direct basis is not warranted.  

The Board has also considered whether the service-connected 
residuals of a right little finger laceration either cause or 
aggravate a right hand disability.  In this respect, the 
Board finds that while the service-connected right little 
finger disability results in limited movement of that finger; 
it is not shown to result in disability to the other fingers 
or hand.  In addition, there is no probative evidence 
indicating that the service-connected disability aggravates 
any current right hand disability.  

Rather, the competent medical evidence of record shows that 
the fingers, other than the service-connected right little 
finger, and the wrist, evidence full range of motion.  In 
addition, the x-ray examination revealed no evidence of a 
right hand disability.  The only evidence to the contrary 
comes from the Veteran's statements during the VA examination 
that repetitive use of the hand, caused pain in the right 
little finger that radiated to the hand and the forearm.  
While the Board has no reason to doubt the Veteran's 
statements, he is not shown to have the medical expertise to 
diagnose a right hand disability.  In addition, even 
accepting his statements as true, pain alone does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  Rather, Congress has specifically 
limited entitlement to service-connected benefits to cases 
where there is a current disability.  In the absence of proof 
of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In sum, the evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of-the-doubt rule 
as required by law and VA regulations.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim, and it must be denied.  

B.  Headache Disability 

Turning to the claim for a headache disability, the Board has 
reviewed the Veteran's service treatment records but finds no 
evidence showing either symptoms of or diagnoses of a 
headache disorder during active duty service.  Rather, the 
Board found an isolated reference to headaches in a December 
2000 service treatment records.  However, the headache was 
treated in conjunction complaints of a stuffy nose.  No 
follow-up complaints or treatment were noted in the remainder 
of the service treatment records.  

In addition, other than the Veteran's claim for service 
connection, no evidence has been provided showing continuity 
of symptomatology of a headache disorder.  Nor is there 
evidence documenting symptoms of or a diagnosis of a current 
headache disorder.  The Veteran has not identified any 
relevant treatment records.  An October 2003 VA treatment 
record makes no mention of any past or current headache 
complaints.  Finally, there is no competent medical evidence 
linking any current headache disorder to the Veteran's active 
duty service.  

The Board acknowledges that the Veteran is certainly 
competent to describe any headache disorder.  Lay testimony 
is competent to establish the presence of observable 
symptomatology and may provide sufficient support for a claim 
of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Here, unfortunately, the Veteran has not tendered 
any evidence to support the claim.  The Board notes that 
corresponding to VA's duty to assist the veteran in obtaining 
information is a duty on the part of the veteran to cooperate 
with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (noting that "[t]he duty to assist is 
not always a one-way street").  VA's duty must be understood 
as a duty to assist the veteran in developing his claim, 
rather than a duty on the part of VA to develop the entire 
claim with the veteran performing a passive role.  Turk v. 
Peake, 21 Vet. App. 565, 568 (2008).  

The Veteran is certainly free to file a claim with the RO 
should he have evidence showing a current headache disorder 
that is related to his active duty service.  Here, however, 
in the absence of evidence of a current disability, the 
criteria for service connection have not been met.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim, and it must be denied.  

ORDER

Service connection for a right hand disability, claimed as 
loss of use of a right hand, to include as secondary to 
service-connected residuals of a right little finger 
laceration, is denied.  

Service connection for a headache disability is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


